Case 4:20-cv-10674-MFL-APP ECF No. 61 filed 10/06/20        PageID.595    Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

        Plaintiff,                                  Case No. 20-cv-10674
                                                    Hon. Matthew F. Leitman
v.

CORIZON HEALTH, INC., et al.,

     Defendants.
__________________________________________________________________/

       ORDER HOLDING IN ABEYANCE PLAINTIFF’S RESPONSE TO
     DEFENDANT ERICA HERMAN’S MOTION TO DISMISS (ECF No. 59)

        On October 2, 2020, Defendant Erica Herman filed a motion to dismiss the

claims brought against her by Plaintiff Edward Albert Stenberg. (See Mot. to

Dismiss, ECF No. 59.) In light of the ongoing efforts to resolve this matter, Stenberg

need not respond to the motion to dismiss until further order of the Court.

        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: October 6, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 6, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764

                                          1
